DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9 October 2019, 10 November 2020, 11 January 2021, and 1 April 2021 were filed on and after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 5, “a function”, should be --the function--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), 
Regarding Claims 9 and 10, the limitation “a watch” recited on line 1 and 3, respectively, is unclear. This limitation is unclear because Claim 1, from which Claims 9 and 10 both depend from also recites “a watch”, so it is not clear if “a watch” recited in Claims 9 and 10 are the same watch or different than the watch originally recited in Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronin et al. US 2018/0078181.
Regarding Claim 1, Cronin teaches a method for managing the electrical consumption of a watch (smart watch, refer to [0005]) comprising: 
identifying a need to charge an accumulator (battery) of the watch (220, fig. 2B, an exemplary chart 240 illustrating an exemplary full battery charge level 241, an exemplary current battery charge level 242, and a distance between these representing electrical charge required 220 from an energy harvester circuit for an exemplary battery at the illustrated current battery charge level to reach the full battery charge level, and refer to [0055]); and 
charging said accumulator through guided actuation of a control member (the wearable device can tell the user that, based on his/her historical energy generation, the user needs to expend 1274 calories in order to generate 3198 mAh of energy and recharge the device to a full battery charge, refer to [0058]) of an electrical energy generation mechanism (harvesting circuit, wearing positions may increase the energy production of the harvesting circuits on the device thereby providing an advantage in recharge time necessary to recharge the power storage unit, refer to [0061]) of the watch when the need to recharge is identified.
Regarding Claim 2, Cronin teaches all of the limitations of Claim 1 above and further teaches wherein the charging comprises visual and/or audio guidance in the actuation of the control member of the electrical energy generation mechanism (display, refer to [0069]; and audio, refer to [0088]).
Regarding Claim 3, Cronin teaches all of the limitations of Claim 1 above and further teaches wherein the guidance comprises a phase of information generation for guiding the control member (data points and historical data, refer to [0066]).
Regarding Claim 4, Cronin teaches all of the limitations of Claim 1 above and further teaches wherein said information includes a distance of displacement and/or a time required for actuation of the control member of the energy generation mechanism to meet the identified need (time, refer to [0062]).
Regarding Claim 5, Cronin teaches all of the limitations of Claim 2 above and further teaches wherein the guidance comprises a phase of diffusing said generated information to the wearer of the watch with the visual guide elements and/or the sound interface of said watch (display, refer to [0069]; and audio, refer to [0088]).
Regarding Claim 6, Cronin teaches all of the limitations of Claim 1 above and further teaches wherein the identifying includes periodically determining a charge level of the accumulator (refer to [0070]).
Regarding Claim 7, Cronin teaches all of the limitations of Claim 1 above and further teaches wherein the identifying comprises: evaluating the electrical consumption of a function performed by the watch, or evaluating the electrical consumption of a function to be performed by the watch (refer to [0070]).
Regarding Claim 8, Cronin teaches all of the limitations of Claim 7 above and further teaches wherein the identifying comprises periodically determining a charge level of the accumulator and a phase of transmitting an audio and/or visual message to the wearer of the watch prompting him/her to charge the accumulator (visual, fig. 4 and refer to [0069]-[0073]).
Regarding Claim 9, Cronin teaches all of the limitations of Claim 1 above and further teaches comprising a configured to implement the method according to claim 1 (smart watch, refer to [0005]).
Regarding Claim 10, Cronin teaches all of the limitations of Claim 1 above and further teaches comprising a computer program comprising program code instructions for the execution of the steps of the method according to claim 1 when said computer program is executed by a watch processing unit of a watch (refer to [0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
11 March 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836